Citation Nr: 1428456	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-06 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a service-connected dysthymic disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to September 1966.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Agency of Original Jurisdiction (AOJ) that granted service connection for depression and anxiety and assigned an initial 10 percent rating.

This appeal is REMANDED to the AOJ for the actions noted below.  The VA will notify the appellant if further action is required.


REMAND

In a statement received in May 2012, the Veteran stated that he wanted to appear before the Board.  Accordingly, this case must be remanded in order to schedule the Veteran for an appropriate hearing.

The case is REMANDED for the following action:

Schedule the appellant for a hearing before a Veterans Law Judge from the Board.  A copy of the notice informing him of the date, time, and location of that hearing must be associated with the claims folder.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

